702 S.E.2d 796 (2010)
STATE of North Carolina
v.
Mary Elizabeth ROACH.
No. 457P09.
Supreme Court of North Carolina.
October 7, 2010.
Ms. Anne M. Middleton, Assistant Attorney General, for State of North Carolina.
Daniel K. Shatz, Durham, for Mary Elizabeth Roach.

ORDER
Upon consideration of the petition filed on the 10th of November 2009 by State of NC in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 7th of October 2010."